1

2

3

4

5

6

7

8                           UNITED STATES DISTRICT COURT
9                          EASTERN DISTRICT OF CALIFORNIA
10

11   DYLAN LLOYD JONES,                   No. 2:19-cv-02049-MCE-KJN
12                 Plaintiff,
13        v.                              RELATED CASE ORDER
14   LIBERTY MUTUAL,
15                 Defendant.
16
     LLOYD DYLAN JONES,                   No. 2:19-cv-02050-JAM-CKD
17
                   Plaintiff,
18
          v.
19
     STEPHEN TOGNETTI, et al.,
20
                   Defendants.
21

22   LLOYD DYLAN JONES,                   No. 2:19-cv-02051-TLN-CKD
23                 Plaintiff,
24        v.
25   AMBER CRUZ,
26                 Defendant.
27

28
                                          1
1           The Court received the Notice of Related Cases as an Attachment to the Notice of
2    Removal. See ECF No. 1-2. Examination of the above-entitled civil actions reveals that
3    these actions are related within the meaning of Local Rule 123(a) (E.D. Cal. 1997). The
4    actions involve the same defendant(s) and are based on the same or similar claims, the
5    same property transaction or event, similar questions of fact and the same questions of
6    law and would therefore entail a substantial duplication of labor if heard by different
7    judges. Accordingly, the assignment of the matters to the same judge is likely to effect a
8    substantial savings of judicial effort and is also likely to be convenient for the parties.
9           The parties should be aware that relating the cases under Local Rule 123 merely
10   has the result that both actions are assigned to the same judge; no consolidation of the
11   action is effected. Under the regular practice of this court, related cases are generally
12   assigned to the district judge and magistrate judge to whom the first filed action was
13   assigned.
14          IT IS THEREFORE ORDERED that the actions denominated 2:19-cv-02050-JAM-
15   CKD, Lloyd Dylan Jones v. Stephen Tognetti, et al., and 2:19-cv-02051-TLN-CKD, Lloyd
16   Dylan Jones v. Amber Cruz are reassigned to District Judge Morrison C. England, Jr.
17   and Magistrate Judge Newman for all further proceedings, and any dates currently set in
18   these reassigned cases only are hereby VACATED. The captions on documents filed in
19   the reassigned cases shall be shown as 2:19-cv-02050-MCE-KJN and 2:19-cv-02051-
20   MCE-KJN.
21          IT IS FURTHER ORDERED that the Clerk of the Court make appropriate
22   adjustment in the assignment of civil cases to compensate for this reassignment.
23          IT IS SO ORDERED.
24   DATED: October 21, 2019
25
                                                _______________________________________
26                                              MORRISON C. ENGLAND, JR.
27                                              UNITED STATES DISTRICT JUDGE

28
                                                     2
